NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
TONY COLIDA, _
PZaintiff-Appellant,
V.
SON`Y ERICSSON MOBILE COMMUNICATIONS
(USA), INC.,
Defendant-Appellee. a 3
2010-1374
Appea1 from the United States District: Court for the
Southern District of New Y0rk in case no. 07-CV-9260,
Judge Richard J. Ho1we11.
ON MOTION
Before LINN, DYK, AND PROST, Circu.it Judges.
PER CUR1AM.
0 R D E R
Tony Co1ida moves for reconsideration of the court’s
October 26, 2010 dismissing his appeal as frivolous

COLIDA v. SONY ERICSSON 2
Upon consideration thereof
IT ls ORI)ERE1;) THAT:
The motion is d.enied.
FOR THE COURT
~m\- 7  /s/ Jan Horba1__\[
Date J an H0rb aly
Clerk
cc: Tony Co1ida
Miche1le Mancio Marsh, Esq.
FlLED
320 s.s.coum oF APPEALs ron
ms reason macon
JUL 0 7 2011
JAN HORBALY
CLERK